*510The following opinion was filed October 20, 1925:
Eschweiler, J.
The contract contained the following provision:
“If the purchaser shall instruct the company not to ship the material, the company may at its option either hold the goods for the purchaser or. deliver the material to a common carrier consigned to the purchaser, and either action on the part of the company shall be considered as full performance of the contract by the company.”
Except for such provision it is clear that under the general rules' of law as well as under the Uniform Sales Act there could be no recovery of the purchase price where, prior to performance by the seller, the buyer gives notice of his intention to refuse to abide by the terms of an ex-ecutory contract of sale. Haueter v. Marty, 156 Wis. 208, 212, 145 N. W. 775; note, 51 L. R. A. n. s. 738; note, 27 A. L. R. 1231; Uniform Sales Act, sub. (2), sec. 121.63, sub. (4), sec. 121.64.
In the contract before us., however, by the provision just above quoted, if it be legal, the parties have expressly undeiv taken that the implied right to cancel or option to renounce the contract by the buyer that would otherwise exist prior to full performance by the seller is, in this instance, foregone, and the buyer, by his own express agreement, foreclosed from asserting such right or option. That is, that the time within which the buyer may, in the ordinary course of contract conduct, repent him of his bargain is absolutely and instantly cut off upon the acceptance o'f the offer by the seller. The provisions of the Uniform Sales Act (ch. 121, Stats.) are not above or exclusive, of the broader right of parties to make their own contracts, and any or all such provisions may be neg-atived or varied by express agreement. Sec. 121.71, Stats.; Hunt v. W. F. Hurd Co. 205 Mich. 142, 144, 171 N. W. 373.
The primary idea or purpose of a present valid executory *511contract is future full performance by all parties to it. That being a real reason for its existence, we see no good grounds upon which we could hold that parties may not contract in advance that they will not assert or maintain certain conditions which, in the absence of provisions to the contrary, have been and are recognized as incident to executory contracts. If one may waive substantial rights such as are guaranteed to him by the constitution, we can see no logical reason for saying that he may not, if he chooses, and as did defendant here, waive that which is a mere condition attached by statute or rule of law to a contract which is itself silent on the subject. There having been under this contract full performance, a substantial delivery by the seller to the buyer of the article contracted for, the right to recover the full purchase price became absolute in the seller.
By the Court. — Judgment reversed, and cause remanded for. further proceedings.
The following opinion was filed January 12, 1926: